Title: To George Washington from Timothy Pickering, 14 April 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Newburgh April 14. 1781.
                        
                        The inclosed extract of a letter from Colo. Neilson I beg leave to lay before your Excellency, and to request
                            your direction relative to the artillery huts at Pluckemin. If they are not necessary to be preserved for any military
                            purposes, the reasons given by Colo. Neilson require that they be sold without delay.
                        Congress have determined on a reform of Colo. Baldwin’s regt files among the letters & Resolves of
                            Congress. A copy of their resolutions is inclosed. I request your Excellency’s orders concerning the proposed reformation.
                            I have the honour to be very respectfully your Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.
                        
                    